Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 1 of 30 Page ID
                                 #:1136




                          Exhibit D
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 2 of 30 Page ID
                                 #:1137
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 3 of 30 Page ID
                                 #:1138
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 4 of 30 Page ID
                                 #:1139
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 5 of 30 Page ID
                                 #:1140
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 6 of 30 Page ID
                                 #:1141
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 7 of 30 Page ID
                                 #:1142
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 8 of 30 Page ID
                                 #:1143
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 9 of 30 Page ID
                                 #:1144
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 10 of 30 Page ID
                                  #:1145
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 11 of 30 Page ID
                                  #:1146
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 12 of 30 Page ID
                                  #:1147
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 13 of 30 Page ID
                                  #:1148
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 14 of 30 Page ID
                                  #:1149
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 15 of 30 Page ID
                                  #:1150
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 16 of 30 Page ID
                                  #:1151
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 17 of 30 Page ID
                                  #:1152
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 18 of 30 Page ID
                                  #:1153
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 19 of 30 Page ID
                                  #:1154
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 20 of 30 Page ID
                                  #:1155
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 21 of 30 Page ID
                                  #:1156
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 22 of 30 Page ID
                                  #:1157
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 23 of 30 Page ID
                                  #:1158
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 24 of 30 Page ID
                                  #:1159
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 25 of 30 Page ID
                                  #:1160
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 26 of 30 Page ID
                                  #:1161
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 27 of 30 Page ID
                                  #:1162
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 28 of 30 Page ID
                                  #:1163
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 29 of 30 Page ID
                                  #:1164
Case 2:16-cv-06599-JGB-FFM Document 90-6 Filed 08/31/20 Page 30 of 30 Page ID
                                  #:1165
